Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/2/2019.   
Claims 1-8 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “The motor according to claim 1, wherein, in a longitudinal direction of the shaft, a distance between each bearing and the magnetic member is shorter than a distance between the magnetic member and the magnet.”
In claim 1, “at least two bearings”  are defined.  Hence, “each bearing” indicates each one of the at least two bearings.   However, one (“a magnetic member”) is defined.  Hence, said “the magnetic member” is pointing to the one magnetic member.  “a distance between each bearing and the magnetic member is” means one distance.  Hence, it should mean “a distance between one of each bearing and the magnetic member is”.   Although application discloses two magnetic members, claims 1 and 3 are not yet 
Claim 4 recites “The motor according to claim 1, wherein the magnetic member is separated from each bearing and the magnet, respectively, by a predetermined distance in the longitudinal direction of the shaft.”  It has same issue as claim 3.   
Claim 8 recites “The motor according to claim 1, comprising a plurality of bearings including the two bearings, wherein the magnetic member is provided for each of the plurality of bearings.”  It has same issue as claim 3.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIKAIDO et al (JP 62092759 A, IDS on 1/19/2021).   
As for claim 1, NIKAIDO discloses a motor comprising: 
a shaft (1); 
at least two bearings (10, 11) supporting the shaft; 
a magnet (2) supported by the shaft between the at least two bearings; 
a stator(14, 15)  surrounding the magnet; and 

wherein the magnetic member (6) has a large outer diameter with respect to an outer diameter of the magnet (2). 

As for claim 3, NIKAIDO discloses the motor according to claim 1, wherein Fig. 1 shows, in a longitudinal direction of the shaft, a distance between each bearing (11) and the magnetic member (6) is shorter than a distance between the magnetic member (6) and the magnet (2).  It has been interpreted “a distance” means from said at least one of the bearings to the magnetic member.  Or, “a distance” means one of two distances between each bearing and the respective magnetic member.  
As for claim 4, NIKAIDO discloses the motor according to claim 1, wherein the magnetic member (6) is separated from each bearing (10, 11) and the magnet (2), respectively, by a predetermined distance in the longitudinal direction of the shaft. 
As for claim 8, NIKAIDO discloses the motor according to claim 1, comprising a plurality of bearings including the two bearings (10, 11), wherein the magnetic member (6) is provided for each of the plurality of bearings.  Said “for each of the plurality of bearings” is intended use limitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramdane (US 20140023534 A1).   
As for claim 1, Ramdane discloses a motor (Fig. 3, from 62 to 63) comprising: 
a shaft (15); 
at least two bearings (axial magnetic bearings 60A, 60B) [0052] supporting the shaft; 
a magnet (inherent in case of permanent magnet rotor 31) [0024, 0040, 0052] supported by the shaft between the at least two bearings; 
a stator(32) surrounding the magnet (in the rotor 31); and 
a magnetic member (42a and/or 52a – electromagnet components) arranged between the magnet (in the rotor 31) and at least one of the bearings (60A, 60B) in a longitudinal direction of the shaft, 
wherein the magnetic member (42a and/or 52a) has a large outer diameter with respect to an outer diameter of the magnet (as rotor is smaller). 

As for claim 2, Ramdane teaches the motor according to claim 1, wherein (Fig. 3) the magnetic member (42a and/or 52a) has a small outer diameter with respect to an outer diameter of each bearing (60A, 60B).  D(magnet) < D(magnetic member) < D(bearing) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NIKAIDO. 
As for claim 2, NIKAIDO does not teach the motor according to claim 1 wherein the magnetic member has a small outer diameter with respect to an outer diameter of each bearing.  D(magnet) < D(magnetic member) < D(bearing) 
It is a matter that could have been appropriately selected by a person skilled in the art to use the outer diameter of the bearing member to what extent the outer diameter is to be used as the magnetic member.  To select a magnetic member having an outer diameter smaller than the outer diameter of the bearing is a mere exercise of ordinary creativity by a person skilled in the art without remarkable creativity.  Refer JP report. 
As for claim 5, NIKAIDO discloses the motor according to of claim 1, comprising a rotor including the shaft and the magnet, wherein the magnetic member is a balance 
As for claim 7, NIKAIDO teaches the motor according to claim 5, wherein Fig. 1 shows, in the longitudinal direction of the shaft, a distance between the magnet (in rotor 2) and the magnetic member (6) is longer than a distance of an air gap (18).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the air gap distance is smaller so that motor performance is not reduced. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramdane. 
As for claim 5, Ramdane teaches the motor according to of claim 1, comprising (Fig. 3) a rotor (31) including the shaft (15) and the magnet (permanent magnet rotor), wherein the magnetic member (42a and/or 52a) is a balance member of the rotor. Applicant calls the magnetic member as a balance member.  It’s own lexicon.  Also, said balance is a functional language.  No further structure required.  MPEP 2112, 2114.  It would have been obvious before the effective filing date of the claimed 
As for claim 7, Ramdane teaches the motor according to claim 5, wherein Fig. 3 shows, in the longitudinal direction of the shaft, a distance between the magnet (in rotor 31) and the magnetic member (42a and/or 52a) is longer than a distance of an air gap. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the air gap distance is smaller so that motor performance is not reduced. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over NIKAIDO or Ramdane, in view of JP S59-183154U, JP S55-43360U, JP S 35-30215Y or CN 103107642 (IDS on 1/19/2021. Refer JP report). 
As for claim 5, NIKAIDO or Ramdane does not strictly call the magnetic member as a balance member of the rotor.  However, JP S59-183154U (Fig. 1, balance plate 5), JP S55-43360U (balance ring 3), JP S 35-30215Y (plate 3) or CN 103107642 (Fig. 1, plate 4) teaches a balance member of the rotor.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to configure as a balance to air gap for stable rotation no intention for vibration.   
As for claim 6, the combined references JP S59-183154U (Fig. 1, balance plate 5), JP S55-43360U (balance ring 3), JP S 35-30215Y (plate 3) or CN 103107642 (Fig. 1, plate 4) teaches the motor according to claim 5 wherein, in the longitudinal direction of the shaft, the magnetic member includes a surface portion facing each bearing, and a 
As for claim 7, NIKAIDO as combined teaches the motor according to claim 5, wherein Fig. 1 shows, in the longitudinal direction of the shaft, a distance between the magnet (in rotor 2) and the magnetic member (6) is longer than a distance of an air gap (18).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the air gap distance is smaller so that motor performance is not reduced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN K KIM/Primary Examiner, Art Unit 2834